                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

MARLOS MANN,

       Petitioner,

v.                                                                   No. 1:17-cv-01113-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


            ORDER GRANTING MOTION TO SUPPLEMENT § 2255 PETITION
                                  AND
                DIRECTING THE CLERK TO MODIFY THE DOCKET

       On June 12, 2017, Petitioner, Marlos Mann, filed a motion to vacate, set aside, or correct

his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255.         (Docket Entry (“D.E.”) 1.)

Respondent, United States of America, filed a response to the Petition, (D.E. 7), and Mann filed a

reply, (D.E. 8). On August 28, 2019, Petitioner filed a document styled “Supplement to 28 U.S.C.

§ 2255 Motion.” (D.E. 15.) Although it was docketed as “Pro Se Motion for Ruling,” the motion

requests resentencing pursuant to the Sixth Circuit decision in United States v. Havis, 927 F.3d

382 (6th Cir. 2019) (en banc) (per curiam). The Court therefore construes the document as a

motion for leave to supplement the Petition to add a claim under Havis. 1          The motion is

GRANTED. The Court will consider the applicability of Havis in this collateral proceeding when

it addresses the merits of the Petition. No additional briefing from Respondent is necessary.

       IT IS SO ORDERED this 15th day of October 2019.


                                             s/ J. DANIEL BREEN
                                             UNITED STATES DISTRICT JUDGE


       1
         The Clerk of Court is DIRECTED to rename the document at D.E. 15 as “Motion for
Leave to Supplement Petition.”
